Citation Nr: 1401726	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-31 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disorder of the thyroid gland, to include as manifested by hypothyroidism, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or liver disease.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from January 7, 2010 to July 18, 2012.

4.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from July 18, 2012 to May 8, 2013.

5.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss from May 8, 2013 to the present.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1955 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2007 decision denied service connection for hypertension and hypothyroidism.  This decision also denied service connection for bilateral hearing loss and tinnitus; later decisions during the processing of the appeals granted entitlement to these benefits.

The April 2010 decision granted an increased 10 percent evaluation for bilateral hearing loss, effective from January 7, 2010.  This is a separate claim for increased evaluation, and does not relate to the initial grant of service connection.

The Veteran appeared at a May 2011 personal hearing held before the undersigned at the RO.  At his request, testimony was limited to the issues of evaluation of hearing loss and service connection for a liver disorder, though all issues remained on appeal.  A transcript is of record.

The appeal was previously before the Board in January 2012 and March 2013, when the appellate matters were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  During the processing of the most recent remand, the AMC issued a November 2013 rating decision granting service connection for retinopathy; this was a full grant of the benefit sought on appeal, and no further question remains before the Board with respect to that issue.  The November 2013 rating decision also provided staged 30 and 40 percent ratings for bilateral hearing loss.  As the increased evaluations did not represent the maximum possible rating, and the Veteran has not expressed his satisfaction with the assigned evaluations, the staged increased rating claim for hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The case is now returned to the Board for further appellate consideration.  The issues remaining on appeal are as characterized above.  The Board has reviewed the Veteran's physical claims file and electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran is not working, he attributes such to retirement and has not alleged unemployability due to service-connected disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for hypertension and entitlement to an evaluation in excess of 40 percent for bilateral hearing loss since May 8, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 7, 2010 to July 18, 2012, the Veteran's bilateral hearing loss was manifested by an exceptional level of hearing loss no greater than an auditory acuity level of IV in each ear.

2.  For the period from July 18, 2012 to May 8, 2013, the Veteran's bilateral hearing loss was manifested by an exceptional level of hearing loss with auditory acuity levels of no greater than VI (right) and VII (left).

3.  A thyroid disorder was not first manifested during active duty service; the competent and credible evidence of record is against a finding that the Veteran has a thyroid disorder that is related to military service or to a service-connected disability. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from January 7, 2010 to July 17, 2012 for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 30 percent from July 18, 2012 to May 8, 2013 for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for service connection for a thyroid disorder, to include hypothyroidism, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March 2006, September 2006, and April 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and post-service VA treatment records have been associated with the claims file.  All identified and available private treatment records have been secured.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Repeated VA examinations have been afforded the Veteran to ensure an accurate disability picture is available for review at all stages of the appeal; examiners have made all required findings necessary for application of the rating schedule criteria.

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each claim the Veteran wished to address, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations-Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  No thyroid disorder, to include hypothyroidism, is listed as a chronic disease.

Additionally, certain listed diseases are subject to presumptive service connection for herbicide exposed Veterans.  Exposure to herbicides, including Agent Orange, is presumed for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was present in-country during this time, and is therefore presumed exposed.  However, hypothyroidism is not a listed presumptive disease.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis-Service Connection

The Veteran filed a claim of entitlement to service connection for "thyroid disease" in February 2006.  The RO denied his claim in a January 2007 rating decision.  In February 2007, the Veteran provided a notice of disagreement with that decision, and stated that he was on medication to treat his thyroid disorder, and that he "believ[ed] this condition is caused by [his] service-connected diabetes mellitus."  Thus, the Veteran argues entitlement to service connection for a thyroid disorder based on both direct and secondary theories of entitlement.

The Veteran's service treatment records do not include a diagnosis of or treatment for a thyroid disorder.  The Veteran served for 22 years, and was discharged from service in 1976.  He reported to VA examiners that he was diagnosed with a thyroid disorder in 1996, 20 years after discharge from service.  The earliest treatment record in the claims file is from 2000, and noted that the Veteran was on prescription medication to treat his thyroid disease.

A private treatment record from November 2000 included a diagnosis of hypothyroidism and probably cirrhosis of the liver.  The physician noted that he had been "quite frank" with the Veteran regarding his alcohol consumption, and noted that he needed to "wean himself off."  In February 2001 he denied alcohol consumption, and his thyroid medication had to be doubled.

In June 2006, private physician N.G.M. noted the Veteran's risk factors for liver disease included significant alcohol intake of up to 42 beers a week with abstinence starting in May 2006.  He was noted to have "thyroid disease."  In September 2006, she identified the Veteran as having "presumed Laennec's cirrhosis" with a lesion on his liver, and apparent hepatocellular carcinoma.  He underwent a liver transplant in December 2006.

A June 2006 VA treatment note included the diagnosis of hypothyroidism, and treatment with Synthroid for low thyroid stimulating hormone.

During his December 2007 RO hearing, the Veteran argued that he did not develop cirrhosis of the liver due to alcohol consumption, and that it was a "stereotype" that his cirrhosis was due to alcohol.  He stated he did not drink liquor, and that he "drank like normal people."  He said he had cancer of the liver, but that the "[alcohol] probably didn't help."  The Veteran did not specifically discuss his thyroid claim during the hearing.  

During a July 2008 VA examination, he reported his alcohol consumption was roughly two to three beers per day.  He stated that he did not miss work due to alcohol consumption, he was never reprimanded at work, and he has never been treated for alcoholism.  

In October 2010, the Veteran testified at another formal RO hearing; however, he chose to only provide testimony for two issues (tinnitus and liver cirrhosis with portal hypertension).

In May 2011, the Veteran testified before the undersigned VLJ regarding only some of his issues on appeal.  He discussed his increased rating claims for his hearing loss and his claim for service connection for cirrhosis of the liver.  He chose not to provide testimony for his claim of entitlement to service connection for a thyroid disorder.  He reiterated his belief that he was not an alcoholic.  He stated he drank about two to three beers a day, but that he did not have a routine.  He stated that his wife reported that he drank 10 beers a day to a physician at one point because she was "protective," and that this was how his records came to show that he consumed large amounts of alcohol.  

In September 2012, the Veteran was afforded a VA examination in conjunction with his claim.  After reviewing the claims file and examining the Veteran, the examiner opined that his hypothyroidism was less likely than not due to or aggravated by his diabetes mellitus because the Veteran had a longstanding history of chronic alcohol abuse which was likely the cause of his hypothyroidism.  The examiner also cited research regarding the correlation between diabetes and thyroid disorders, but did not indicate how the research related to the provided negative nexus opinion.

The Board remanded the claim because the research cited by the examiner was not related to the negative opinion.  In September 2013, the Veteran was afforded a second VA thyroid examination.  He reported he was diagnosed with hypothyroidism in around 1996, and was being treated with Synthroid.  The examiner cited the September 2012 research related to diabetes and thyroid disorders from the 2012 examination.  The research revealed that thyroid disorders in type 1 diabetes women increased (34%) compared to the national average (6.6%).  The research also showed that the prevalence of thyroid disorders in diabetes mellitus type 2 men was 6.9 % compared to the national average of 6.6%.  The examiner noted that the rates in males with and without type II diabetes were "not significantly different."  A second medical treatise, from 2013, was cited as recording "it is repeatedly proven that the association between thyroid dysfunction and diabetes mellitus is evident...the interface between thyroid malfunction owing to diabetes is a matter of investigation.  The literature suggests that polyendocrinal multidyfucntion leads to stimulation of a cascade of reactions which are actually antihomeostatic in nature."  The examiner explained that this showed that "the bulk of literature does not report a causal relationship between diabetes and hypothyroidism...[and] it is more likely the thyroid condition is affecting the diabetes mellitus than the diabetes mellitus is affecting the thyroid condition."  She also cited research regarding alcohol and hypothyroidism, including that "alcohol causes direct cellular toxicity on thyroid cells thereby producing thyroid suppression and reducing the thyroid volume."  She noted that the research showed that "alcohol is a factor in hypothyroidism but does not state that it is the direct cause."  She opined that the Veteran's hypothyroidism is not as likely due to or caused by his diabetes mellitus, and his hypothyroidism has not been aggravated beyond its natural progression by his diabetes mellitus.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements credible.  He has repeatedly stated that early treatment records recording his drinking habits as consisting of two to three cases of beer a day as misreported or taken from statements his wife made which were incorrect.  He has also consistently stated, including to VA examiners and treatment care providers, that he drank two to three beers a day.  He reported that he has been abstinent from alcohol since May 2006.  

The Veteran has expressed his belief that his thyroid disease is due to his diabetes mellitus.  The Board notes that the Veteran is not competent to provide a medical etiology for his diagnosed thyroid disease.  The Veteran is a layperson, and lacks the required medical knowledge and training necessary to form an opinion on a relationship between his medications and his seizures.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where a direct, observable cause and effect relationship is evident through application of the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He has not indicated that a physician has related his thyroid disorder to his diabetes mellitus. 

The only opinions regarding etiology are contained in the 2012 and 2013 VA examination reports, and the examiner opined that the Veteran's hypothyroidism was not causally related to his diabetes mellitus, and that it was more likely that his hypothyroidism was aggravating his diabetes mellitus than vice versa.  The examiner opined that the Veteran's alcohol consumption was the cause of his hypothyroidism.  She cited medical studies to support her opinions.

The Board notes that the Veteran does not believe he was ever an alcoholic or had "drinking problems."  The Board believes his statements that he drank two to three beers a day on average.  However, the medical professionals have indicated that this level of alcohol consumption was sufficient to affect his thyroid.  The medical evidence contained in the claims file includes sparse treatment for his thyroid disorder, but the treatment records include private physicians' directing the Veteran to "wean off" his alcohol consumption.  Notably, this 2000 record was prior to the record where he was noted to drink multiple six-packs of beer a day, and so was not influenced by that incorrectly recorded measurement.  The record also contained a report he stopped drinking in 2001, but was again noted to have stopped drinking in May 2006.  He reported to the 2012/2013 examiner that he drank two to three beers a day, and so her opinion was based on his own statement of alcohol consumption.

Overall, the competent medical evidence is against the claim.  No doctor or other health care provider has offered any opinion indicating a causal relationship between the Veteran's diabetes mellitus and his hypothyroidism.  Additionally, the Veteran was not diagnosed with hypothyroidism until 20 years after his discharge from service, and no medical care provider has associated his diagnosis with his period of service.  As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a thyroid disorder, to include as secondary to a service-connected diabetes mellitus is not warranted.

Laws and Regulations-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594.  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Factual Background and Analysis

In January 2010, the Veteran filed a claim for a compensable rating for his service-connected hearing loss.  In subsequent rating decisions, the Veteran was provided a 10 percent rating effective January 7, 2010 (the date of his claim), a 30 percent rating effective July 18, 2012 (date of a VA examination), and a 40 percent effective May 8, 2013 (date of a VA examination).  These staged ratings are on appeal.

In conjunction with his increased rating claim, the Veteran was afforded a VA audiological examination in February 2010.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz  of 60, 65, 60, and 60 decibels, respectively, for an average of 61.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 55, 55, 65, and 70 decibels, respectively, with an average of 61.25 decibels.  Speech discrimination scores were reported as 88 percent bilaterally.

Application of 38 C.F.R. § 4.85 Table VI to the February 2010 measurements results in assignment of a Roman Numeral III for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  Under Table VIA, both ears warrant a IV, which results in a 10 percent rating according to Table VII.

Virtual VA contains the July 2012 VA examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 75, 75, 75 and 75 decibels, respectively, for an average of 75 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 70, 70, 80, and 80 decibels, respectively, with an average of 75 decibels.  Speech discrimination scores were reported as 72 percent for the right ear and 60 percent for the left ear.

Application of 38 C.F.R. § 4.85 Table VI to the July 2012 measurements results in assignment of a Roman Numeral VI for the right ear and VII for the left ear.  This results in a 30 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  Under Table VIA, both ears warrant a VI, which results in a 30 percent rating according to Table VII.

The Board acknowledges that the Veteran has described in-service traumatic noise exposure, and difficulty hearing speech in noisy environments.  Throughout his appeal in this claim he has expressed that he feels his hearing impairment is not sufficiently rated.  The Board finds the Veteran's statements regarding his hearing loss to be credible; however, the rating criteria involve a formulation which is represented in his current staged ratings.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability. While the Veteran's hearing loss pattern included fluctuations, the criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss, and the Veteran is in receipt of staged ratings.  The Board has applied the higher of the ratings available to the Veteran based upon a comparison 38 C.F.R. § 4.85 or 4.86 for each period of staged ratings.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of increased staged ratings for the Veteran's service-connected bilateral hearing loss for any period prior to May 8, 2013.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a thyroid disorder, to include hypothyroidism, to include as secondary to diabetes mellitus, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from January 7, 2010 to July 18, 2012 is denied.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss from July 18, 2012 to May 8, 2013 is denied.


REMAND

Hypertension

As noted in the March 2013 remand, the September 2012 VA reviewer opined that the Veteran's hypertension was less likely than not proximal to, aggravated, or caused by diabetic nephropathy.  Renal problems were minor, and even during a period of acute renal failure, hypertension was not impacted.  The examiner further found that hypertension was less likely than not aggravated by a liver disease to include carcinoma and cirrhosis.  The examiner did not, however, give an opinion as to whether the Veteran's hypertension was caused by liver disease.  He also failed to provide the required rationale with respect to aggravation by a liver disorder.  Therefore, the Board remanded the claim for an additional opinion.  

Following a September 2013 VA examination, the examiner noted that the Veteran was diagnosed with hypertension in 1996, and that "therefore [it] existed prior to his liver condition and is not as likely as not due to or caused by his liver condition."  Although records from 1996 are not available in the claims file or on virtual VA, the Veteran has reported that he was diagnosed with hypertension, diabetes mellitus and cirrhosis of the liver in 1996 subsequent to seeking treatment for rectal bleeding.  As such, the rationale provided does not correspond to the Veteran's reported medical history.  As such, an addendum opinion should be sought.

Hearing Loss since May 8, 2013

In a November 2013 rating decision, the AMC awarded an increased, 40 percent evaluation for bilateral hearing loss, effective May 8, 2013, the date of a VA examination the AMC found first showed entitlement to the increased evaluation.  However, comparison of the examination results to the values cited in the rating decision reveals that the AMC transposed the puretone decibel levels at 4000 (75) and 6000 (85) Hertz in the right ear, and used a level 10 decibels higher than it should have in calculating the appropriate rating.

Had the correct values been used, even with application of the exceptional pattern provisions, the assigned rating would have been only 30 percent, based on a hearing acuity level of VI in the right ear.  Therefore, the AMC appears to have committed a clear an unmistakable error (CUE) in the grant of the 40 percent evaluation.  This error frustrates effective judicial review of the assigned evaluation, and so remand is required for correction of the error, or an explanation of continuation of the current rating.

The Board would additionally note that the September 2013 audiometric results would appear to show improvement from prior testing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Associate with the claims file any outstanding treatment records identified by Veteran or in the record, particularly any records from prior to 2000.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Return the claims file to the September 2013 VA examiner, if possible.  After a review of the claims file, any additionally obtained records, and virtual records, the examiner is asked provide the following opinions:

(a) Does the Veteran have systemic hypertension? (v. portal hypertension).

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension is due to or began during his 20 years of active service?

(c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension is due to or aggravated (beyond the natural progression of the disease) by his service-connected diabetes mellitus?

(d) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension is due to or aggravated (beyond the natural progression of the disease) by his service-connected injury of the liver?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of CUE in the November 2013 rating decision on hearing loss evaluation.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


